Citation Nr: 1105336	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for service-connected prostate cancer, status post suprapubic 
prostatectomy, with urine incontinence, to include the issue of 
whether the discontinuance of the Veteran's 100 percent 
disability rating, effective October 2007, was proper.

2.  Entitlement to an initial increased rating for service-
connected major depression, currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.



ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971, including service in the Republic of Vietnam

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006, July 2007, and April 2008 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to a TDIU and an initial increased 
rating for 
service-connected major depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's decision to reduce the Veteran's evaluation for 
prostate cancer, status post suprapubic prostatectomy, with urine 
incontinence from 100 percent to 60 percent was supported by the 
evidence of record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

2.  The service-connected prostate cancer, status post suprapubic 
prostatectomy, with urine incontinence requires the wearing of 
absorbent materials that must be changed several times a day; 
there is no evidence of renal involvement.


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for the Veteran's 
prostate cancer, status post suprapubic prostatectomy, with urine 
incontinence to 60 percent was proper, and the requirements for 
restoration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.105(e), 4.115b, 
Diagnostic Code 7528 (2010).
2.  The criteria for entitlement to a disability rating in excess 
of 60 percent for the Veteran's service-connected prostate 
cancer, status post suprapubic prostatectomy, with urine 
incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7528 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that because the present appeal followed a 
reduction of the rating of the Veteran's service-connected 
prostate disability, the Veteran was not issued specific notice 
as to the evidence necessary to support an increased rating 
claim.  However, the March 2007 proposed reduction notified the 
Veteran of the criteria necessary for a rating greater than 60 
percent for his prostate disability, as did a subsequent February 
2008 statement of the case and June 2009 supplemental statement 
of the case.  Additionally, statements submitted by the Veteran 
throughout the appeal demonstrate his actual knowledge of the 
evidence necessary to substantiate an increased rating claim.  
Therefore, the Board is confident that any notice deficiencies do 
not affect the essential fairness of the adjudication, and the 
presumption of prejudice is rebutted.
With regard to the issue of the reduction of the rating of the 
Veteran's 
service-connected prostate disability, the Board notes that the 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i).  As discussed 
below, VA has complied with the appropriate procedural 
requirements.  Therefore, no further discussion of the VCAA with 
regard to this claim is required.

In addition, it appears that all relevant evidence adequately 
identified by the Veteran has been obtained and associated with 
the claims file.  The record also reflects that the Veteran has 
been accorded multiple pertinent VA examinations.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Propriety Of Reduction

The Veteran's prostate cancer is evaluated under Diagnostic Code 
7528, which provides that active malignant neoplasms of the 
genitourinary system are to be rated as 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is rated on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7528.

Historically, the Veteran was awarded service connection for 
prostate cancer, status post suprapubic prostatectomy, pending 
radiotherapy, with urine incontinence in a January 2005 rating 
decision and assigned a 100 percent disability rating, effective 
from September 2004.  The rating decision also informed the 
Veteran that because there was a likelihood that his condition 
would improve, his 100 percent evaluation was not considered to 
be permanent and was subject to future review.

The Veteran subsequently underwent a VA examination in April 
2007, during which it was noted that the Veteran had undergone a 
radical prostatectomy in 2004 followed by radiation therapy in 
2005, with no chemotherapy administered.  The examiner also noted 
a finding of a mass in the rectal prostatic fossa and colitis, 
both of which were noted to be a consequence of radiotherapy.  
(The Board notes that the Veteran is service-connected for 
radiation colitis as secondary to his prostate cancer).  The 
Veteran reported urinary frequency, including nocturia two or 
three times per night, and incontinence, requiring him to change 
his absorbent pads as often as three times daily and two or three 
times nightly.  (The Veteran also reported related erectile 
dysfunction, and the Board notes that he is also 
service-connected for this disability as secondary to his 
prostate cancer.)  He denied lethargy.  Physical examination of 
the penis, testicles, and epididymis was normal.  Urinalysis was 
negative and PSA (prostate specific antigen) levels were within 
the normal range.  The examiner diagnosed the Veteran with 
carcinoma of the prostate, status post radical prostatectomy and 
radiotherapy.

VA regulations provide that where a reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation should be continued 
at the present level.  Id.  The beneficiary will also be informed 
that he or she will have an opportunity for a predetermination 
hearing.  38 C.F.R. § 3.105(i).

The Board observes that additional requirements are set forth at 
38 C.F.R. § 3.344. However, these provisions apply to ratings 
which have continued for long periods at the same level (5 years 
or more).  Here, the 100 percent evaluation for the Veteran's 
genitourinary disability was assigned, effective from September 
29, 2004 and continued until October 1, 2007.  Since the 100 
percent evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. 
§ 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).

In this case, the Veteran was notified by the RO in April 2007 
that it proposed to reduce the schedular evaluation assigned for 
his prostate cancer from 100 percent to 60 percent.  The proposal 
included detailed reasons for the reduction, and explained to the 
Veteran that his disability evaluation was proposed to be reduced 
because there was no evidence of active malignancy.  

The Veteran was advised that he had 60 days to present additional 
evidence that his compensation payments should be continued at 
their present level, and that he could request a predetermination 
hearing.  The letter further advised the Veteran that, if 
additional evidence was not received within the 60 day period, 
the award (the 100 percent evaluation) would be reduced.  
Additionally, the record reflects that the reduction was made 
effective no sooner than permitted by current law and regulations 
("the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(e).  

By rating action in July 2007, the RO reduced the evaluation 
assigned for prostate cancer from 100 percent to 60 percent, 
effective October 2007, and the Veteran disagreed with that 
decision giving rise to the current appeal.

In this case, the Board finds that the reduction of the Veteran's 
100 percent schedular evaluation for prostate cancer was proper.  
Pursuant to Diagnostic Code 7528, the Veteran was afforded a 
comprehensive VA examination which indicated no evidence of 
active prostate cancer.  Additionally, subsequent VA treatment 
records do not indicate any active prostate cancer, current 
treatment for prostate cancer, or local metastasis or recurrence 
of prostate cancer.

Thus, the Board finds that at the time of the July 2007 rating 
reduction, the evidence reflected an actual improvement in the 
Veteran's genitourinary disability, such that a rating reduction 
from 100 percent was warranted.  The evidence clearly establishes 
that the procedures specified in Diagnostic Code 7528 and 38 
C.F.R. § 3.105 were followed, and that the rating reduction was 
proper.

B.  Increased Rating 

Since October 1, 2007, the Veteran's service-connected prostate 
cancer, status post suprapubic prostatectomy, with urine 
incontinence has been evaluated as 60 percent disabling under the 
provisions of Diagnostic Code 7528, which, as previously 
discussed, direct that when there has been no local reoccurrence 
or metastasis of cancer, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b.

A maximum rating of 60 percent is assigned for voiding 
dysfunction requiring the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times per 
day.  The rating criteria also provide for ratings from zero to 
100 percent for renal dysfunction.  An 80 percent evaluation for 
renal dysfunction is warranted with persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 
4.115a.

In the instant case, the Board finds that a rating in excess of 
60 percent is not warranted for the Veteran's service-connected 
prostate cancer under Diagnostic Code 7528.  There is no evidence 
that the Veteran is currently suffering from prostate cancer, 
with a May 2009 VA examination reflecting an even lower PSA 
reading than the April 2007 examination and no indication of 
reoccurrence or metastasis.  Only the criteria for rating renal 
function offer a rating in excess of 60 percent.  However, as 
there is no indication of renal involvement (with the May 2009 VA 
examination reflecting no history of renal dysfunction or renal 
failure), such criteria are not applicable, and the disability is 
to be rated under voiding dysfunction.  The Veteran's currently-
assigned 60 percent rating is the highest possible rating for 
voiding dysfunction.  As such, an increase is not warranted.

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level.  The evidence simply 
does not reflect that the Veteran's disability picture is so 
exceptional or unusual as to render impractical the application 
of the regular schedular criteria.  As the Board finds that the 
assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not warranted.

ORDER

Entitlement to restoration of a 100 percent schedular evaluation 
for prostate cancer, status post suprapubic prostatectomy, with 
urine incontinence is denied.

Entitlement to a rating in excess of 60 percent for service-
connected prostate cancer, status post suprapubic prostatectomy, 
with urine incontinence is denied.

REMAND

The Veteran contends that the symptomatolgy associated with his 
service-connected psychiatric disorder is more severe than the 
current 50 percent evaluation indicates.  The record reflects 
progressive deterioration of the Veteran's psychiatric status, 
despite treatment with medication and counseling.  The Veteran 
last had a VA examination to evaluate his service-connected major 
depression in June 2008, at which time the examiner determined 
there was not total occupational and social impairment due to the 
Veteran's psychiatric symptoms and assigned a GAF score of 60.

Subsequently, in a June 2009 statement, the Veteran's private 
psychiatrist indicated that the Veteran's condition had worsened, 
requiring close supervision of all daily activities, and 
rendering him unable to engage in gainful employment.  
Parenthetically, the Board notes that this statement, which was 
not accompanied by a waiver of initial RO consideration, was not 
received by VA until January 2010, after issuance of the June 
2009 supplemental statement of the case, and has not been 
considered by the RO in its evaluation of the Veteran's 
psychiatric disability.

For these reasons, the Board concludes that the Veteran should be 
examined for VA purposes to determine the current severity of his 
service-connected major depression.  

Additionally, the June 2008 VA examination report indicates that 
the Veteran receives monthly care by a private psychiatrist, Dr. 
R. Cervantes.  Although the record includes statements from this 
physician, which summarize the Veteran's psychiatric symptoms, 
(including the June 2009 statement referenced above), it does not 
contain any chronological records of treatment dated after 
February 2006.  On remand, updated treatment records should be 
obtained.  Updated treatment records from the San Juan VA Medical 
Center (VAMC) should also be obtained.

With respect to the Veteran's TDIU claim, the Board notes that, 
in addition to his psychiatric disability, the Veteran is 
service-connected for prostate cancer, status post suprapubic 
prostatectomy, with urine incontinence (rated as 60 percent 
disabling), colitis as secondary to prostate cancer (rated as 10 
percent disabling), erectile dysfunction as secondary to prostate 
cancer (rated as 0 percent disabling), and residuals of a right 
knee injury (rated as 0 percent disabling), for a total combined 
rating of 80 percent.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).

The record reflects that the Veteran last worked in 2005, when he 
was employed as a splicer for a telephone company.  It appears he 
stopped working at that time due to a non service-connected back 
injury as well as his service-connected prostate cancer and 
psychiatric disability.  See SSA disability application.  In 
light of the cumulative evidence discussed above, the Board finds 
that the Veteran should also be afforded a VA examination to 
determine whether his service-connected disabilities alone render 
him unable to secure or follow a substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, including completion of updated 
release forms, the RO should obtain 
records of psychiatric treatment provided 
by Dr. Jose Rios Cervantes dated since 
February 2006.  

Additionally, the RO should obtain copies 
of the Veteran's records of psychiatric 
treatment at the San Juan VAMC dated since 
August 2007.  All attempts to obtain these 
records and any negative response should 
be fully documented in the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity of 
his service-connected major depression.  
The examiner should review the claims file 
in conjunction with the examination, and 
such review should be noted in the 
examination report.  The examiner is asked 
to set forth a GAF score with an 
explanation of the score, and specifically 
address the effect of the Veteran's 
depression on his ability to obtain and 
maintain gainful employment.  A complete 
rationale should be provided for all 
opinions expressed.

3.	The Veteran should be scheduled for a VA 
examination by an individual(s) with the 
appropriate expertise.  The examiner(s) 
should review the claims file in 
conjunction with the examination(s), and 
such review should be noted in the 
examination report(s). The examiner(s) 
should specifically indicate whether, 
without taking his age into account, the 
Veteran is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to his 
service-connected disabilities (major 
depression, prostate cancer with urine 
incontinence, erectile dysfunction, 
colitis, and residuals of a right knee 
injury).  The record shows the Veteran 
worked for his employer (a telephone 
company) as a splicer for 30 years.  The 
examiner should also comment on the 
Veteran's non service-connected 
disabilities (particularly his back 
condition) and their impact, if any, on 
his employability.  Any opinion should be 
supported by a complete rationale.

4.	After completing the requested actions, 
the RO should readjudicate the issues on 
appeal, with consideration of all evidence 
obtained since the issuance of the June 
2009 supplemental statement of the case.  
If any benefit sought on appeal remains 
denied, the Veteran, and any 
representative, should be furnished an 
appropriate supplemental statement of the 
case and be provided an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


